Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is based on the reply was filed on 01/04/2021 and an examiner telephonic interview to amend claim 20 to avoid potential 101 issue.  Claim 1 and claim 20 have been amended.  Claims 14 and 19 have been canceled.  Claims 1-13, 15-18 and 20 are allowable subject matter.
CLAIM'S AMENDMENT
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.       Authorization for this examiner’s amendment were authorized by Mr. John D. Reed (Reg. No. 46,692).
IN THE CLAIMS:
5.       This listing of claims will replace all prior versions, and listings of claims in the application.
Please amend claim 20 
20. (Currently Amended) A computing apparatus comprising a non-transitory storage medium with event processor code prepared by the method of claim 1 stored thereon and a processor adapted to execute the event processor code in the non-transitory storage medium.
Reasons For Allowance
6.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, independent claim 18 and independent claim 20, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“the event processor generator identifying a plurality of event types and topologically sorting the directed acyclic graphs to determine a topologically ordered event path for each event type; and 
the event processor generator providing a revised set of instructions for execution on the computwherein the revised set of instructions comprises event processor code for processing one or more events suitable for compilation with other code for execution on the computing apparatus.”
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 18 and 20.  The dependent claims 2-13 and 15-17 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199